DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 is missing a period due to what appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boote (US 2011/0170030 A1).
In regard to claim 1, Boote discloses an optical element having an optical film comprising: 
first and second base films 12,13 disposed to face each other; and 
2 between the first and second base films 12,13 wherein a first electrode layer 6 and a second electrode layer 7 are formed on the surfaces of the first and second base films 12,13 respectively that face each other and each electrode layer comprises a first region configured to apply an electric field to the light modulation layer 2, and a second region configured to connect to an external power source to supply power to  the first region for applying the electric field (see e.g. paragraph [0058]), and further comprising a transmittance control device 86/87, wherein an external power source 85 is connected to the second region via the transmittance control device 86/87 (see e.g. Figure 13).
In regard to claim 2, Boote discloses the limitations as applied to claim 1 above, and 
wherein the transmittance control device comprises a driving device and a potential difference control device (see e.g. Figure 13 and paragraphs [0092]-[0093]).
	In regard to claim 3, Boote discloses the limitations as applied to claim 1 above, and
wherein the second region on the first base film and the second region on the second base film are offset so as not to face each other (see e.g. Figure 9 where the first and second regions may be chosen to be on different sides).
In regard to claim 4, Boote discloses the limitations as applied to claim 1 above, and
wherein the second region of the first electrode layer 55 on the first base film and the second region of the second electrode layer 57 on the second base film are disposed to face each other (see e.g. Figure 10 and note that the first and second regions may be disposed oppositely).
	In regard to claim 5, Boote discloses the limitations as applied to claim 1 above, and	wherein the second region on the first base film 12 comprises A and B regions formed on opposite edges of the first base film  12, respectively, and the second region on the second base film 13 comprises C and D regions formed on opposite edges of the second base film 13, (see e.g. Figure 10 and [0076]-[0077]).
In regard to claim 6, Boote discloses the limitations as applied to claim 1 above, and 
an insulating layer 8,9 positioned on the second regions on the first and second base films 12,13.
In regard to claim 14, Boote discloses the limitations as applied to claim 1 above, and
two outer substrates 3,4 disposed to face each other, wherein the optical film is present between the outer substrates 3,4.
In regard to claim 16, Boot discloses an automobile comprising an auto body having one or more openings formed therein; and the optical element of claim 1 mounted to the openings (see e.g. paragraph [0114]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boote (US 2011/0170030 A1) in view of Lee (US 2012/0257123 A1).
In regard to claim 7, Boote discloses the limitations as applied to claim 1 above, and the liquid light modulation layer is an active liquid crystal layer (see e.g. paragraph [0017]) but fails to disclose 
a liquid crystal host and an anisotropic dye guest, and the active liquid crystal layer configured to switch  between at least two differently-oriented states.
However, Lee discloses
a liquid crystal host 112 and an anisotropic dye guest 113, and the active liquid crystal layer configured to switch  between at least two differently-oriented states.
Given the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Boote with a liquid crystal host  and an anisotropic dye guest, and the active liquid crystal layer configured to switch  between at least two differently-oriented states.
Doing so would provide an art recognized electrically controllable medium for use in windows and mirrors.
In regard to claim 8, Boote discloses the limitations as applied to claim 7 above, but fails to disclose wherein the differently oriented states comprise a vertically oriented state and a horizontally oriented state.
However, Lee discloses
wherein the differently oriented states comprise a vertically oriented state and a horizontally oriented state (see e.g. Figures 1 and 2 for the two states).
Given the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Boote 
Doing so would provide an art recognized electrically controllable medium for use in windows and mirrors.
In regard to claim 11, Boote discloses the limitations as applied to claim 1 above, but fails to disclose
alignment films present on the surfaces of the first and second base films toward the light modulation layer.
However, Lee discloses  (see e.g. Figure 1):
alignment films 125, 135 present on the surfaces of the first and second base films toward the light modulation layer.
Given the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Boote with alignment films present on the surfaces of the first and second base films toward the light modulation layer.
Doing so would provide a means for giving the liquid crystals an initial alignment direction.
In regard to claim 12, Boote discloses the limitations as applied to claim 11 above, but fails to disclose
wherein an angle formed by orientation directions of the alignment films on the first and second base films is in a range of -10 degrees to 10 degrees or in a range of 80 degrees to 90 degrees.
However, Lee discloses
(see e.g. paragraph [0037]).
Given the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Boote with wherein an angle formed by orientation directions of the alignment films on the first and second base films is in a range of -10 degrees to 10 degrees or in a range of 80 degrees to 90 degrees.
Doing so would provide a means for giving the liquid crystals an initial alignment direction.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boote (US 2011/0170030 A1) in view of Ono et al. (US 2017/0205669 A1).
In regard to claim 9, Boote discloses the limitations as applied to claim 1, and 
a polarizing layer.
However, Ono et al. discloses (see e.g. Figure 6):
a polarizing layer 1 or 8.
Given the teachings of Ono et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Boote with a polarizing layer.
Doing so would provide a means to allow an electrically driven liquid crystal layer to act as a switch.
In regard to claim 13, Boote discloses the limitations as applied to claim 1 above, but fails to disclose
a polarizing layer disposed on at least one side of the optical film, wherein the optical film further comprises alignment films present on the surfaces of the first and second base films toward the light modulation layer, and an angle formed by an orientation direction of the alignment films formed on the base films close to the polarizing layer among the first and second base films and a light absorption axis of the polarizing layer is in a range of 80 degrees to 90 degrees.
However, Ono et al. discloses (see e.g. Figure 6):
a polarizing layer 1 or 8 disposed on at least one side of the optical film, wherein the optical film further comprises alignment films 4 present on the surfaces of the first and second base films toward the light modulation layer, and an angle formed by an orientation direction of the alignment films 4 formed on the base films close to the polarizing layer among the first and second base films and a light absorption axis of the polarizing layer is in a range of 80 degrees to 90 degrees (see e.g. paragraph [0132] where it is noted that the transmission axis is parallel to the alignment direction, which would make the absorption axis perpendicular or 90 degrees to the alignment direction) .
Given the teachings of Ono et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Boote with a polarizing layer disposed on at least one side of the optical film, wherein the optical film further comprises alignment films present on the surfaces of the first and second base films toward the light modulation layer, and an angle formed by an orientation direction of the alignment films formed on the base films close to the polarizing layer among the first and second 
Doing so would provide a means to allow an electrically driven liquid crystal layer to act as a switch.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boote (US 2011/0170030 A1) in view of Lee (US 2012/0257123 A1) and further in view of Leenhouts et al. (US 4, 609,255).
In regard to claim 10, Boote, in view of Lee, discloses the limitations as applied to claim 8 above, but fails to disclose
a polarizing layer, wherein the polarizing layer is disposed so that an angle formed by an average optical axis of the active liquid crystal layer-at the horizontally-oriented state and a light absorption axis of the polarizing layer is in a range of 80 degrees to 100 degrees or 35 degrees to 55 degrees.
However, Leenhouts et al. discloses (see e.g. Column 2, lines 9-42 and Figure 1):
a polarizing layer 9 or 10, wherein the polarizing layer is disposed so that an angle formed by an average optical axis of the active liquid crystal layer-at the horizontally-oriented state and a light absorption axis of the polarizing layer is in a range of 80 degrees to 100 degrees or 35 degrees to 55 degrees.
Given the teachings of Leenhouts et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Boote, in view of Lee, with a polarizing layer, wherein the polarizing layer is disposed so that an angle formed by an average optical axis of the active liquid crystal layer-at the 
Doing so would provide a device with greater extinction power (see e.g. abstract of Leenhouts et al.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boote (US 2011/0170030 A1) in view of Matsuhira et al. (US 2009/0185100 A1).
In regard to claim 15, Boote discloses the limitations as applied to claim 14 above, but fails to disclose
wherein an entire surface of the optical film is encapsulated with an encapsulant between the two outer substrates.
However, Matsuhira et al. discloses (see e.g. Figure 4):
wherein an entire surface of the optical film is encapsulated with an encapsulant 16 between the two outer substrates 9,17.
Given the teachings of Matsuhira et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Boote with wherein an entire surface of the optical film is encapsulated with an encapsulant between the two outer substrates.
Doing so would provide a means for protection the optical film from unwanted particles or humidity.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/            Primary Examiner, Art Unit 2871